Citation Nr: 0809308	
Decision Date: 03/20/08    Archive Date: 04/03/08

DOCKET NO.  05-16 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

Entitlement to service connection for a back disorder, 
including as secondary to the veteran's service-connected 
fractured left clavicle.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ann-Monique Clark, Associate Counsel






INTRODUCTION

The veteran had active service from June 1991 until April 
1996. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Oakland, 
California.  The claims folder was subsequently transferred 
to the RO in St. Petersburg, Florida.

In his substantive appeal, the veteran had requested a 
hearing before a Veterans Law Judge sitting at the RO.  Such 
a hearing was scheduled, but the evidence of record indicates 
that the veteran failed to report.  As such, his hearing 
request is considered withdrawn.  See 38 C.F.R. § 20.702(d).  


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the present case, the veteran is claiming entitlement to 
service connection for a back condition, including as 
secondary to the veteran's service-connected fractured left 
clavicle disability.  With respect to these claims, the Board 
finds that additional development is necessary to satisfy 
VA's obligations under the VCAA.  Specifically, it is found 
that the veteran should be afforded a VA examination, for the 
reasons discussed below. 

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court 
held that in disability compensation (service connection) 
claims, the VA must provide a VA medical examination when 
there is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.

In the present case, the service medical records reflect at 
least one documented incident of back pain.  In July 1994, 
veteran was seen at the clinic on base complaining of pain in 
his back in addition to diarrhea, vomiting and weight loss. 
Clinical notes indicate that veteran was suffering from 
gastritis.   

Following service, lower back pain was again referenced in a 
March 1999 urgent clinic progress report.  Impressions in 
this report note that veteran's back sprain resulted from 
working in a warehouse. The medical records associated with 
the claims file indicate further back treatment beginning in 
2002, with additional treatment shown in 2003.  A November 
2003 emergency room walk-in medical note discusses veteran's 
back pain stating "patient fractured his left clavicle in 
1995 while playing football.  He gradually lost motion in his 
left arm and two years after the injury his neck and upper 
back began to hurt, just like today's pain."  It is noted 
that service connection is in effect for post operative 
residuals of a fractured left clavicle.  

Therefore the evidence of record, as detailed in pertinent 
part above, shows treatment for back pain, and suggests a 
causal link to a service-connected disability. The evidence 
at this time however, is insufficient to decide the claim.  

Based on the foregoing, it is found that an opinion of 
etiology should be obtained.  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d) (West 2002), 38 
C.F.R. § 3.159(c)(4) (2007). 

Accordingly, the case is REMANDED for the following action:

1.  A VA examiner should review the claims 
file and provide an opinions as to whether 
it is at least as likely than not that (a) 
any current diagnosis of lower back pain is 
causally related to active service and/or 
whether (b) any current diagnosis of back 
pain is secondary to the veteran's service 
connected fractured left clavicle.  Any 
opinions offered should be accompanied by a 
clear rationale consistent with the 
evidence of record.  Moreover, if it is 
determined that a physical examination is 
necessary in order to fully respond to this 
inquiry, then one should be arranged and 
all necessary tests should be performed.

The claims file must be reviewed in 
conjunction with such the examination(s), 
and the examiner(s) must indicate that such 
review occurred.  

2.  Upon completion of the above, 
readjudicate the issue on appeal.  

If any benefit sought on appeal remains 
denied, the veteran should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further appellate 
consideration, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


